DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing filed on 8/10/2021 has removed the extraneous α, β in Fig. 5 mentioned in the previous office action and is accepted. 
Claims
Claims 1-13 are pending in the application.
Specification
The two suggested amendments to the specification listed in the last office action have been completed.  The objection to the specification has been removed. 

Response to Arguments
Applicant's arguments filed 8/10/2021 with respect to the rejection(s) of claim(s) 1-5 and 7-11 under 102(a)(1)  have been fully considered but are moot because they are directed towards the newly added limitations regarding controlling the flight of the UAV according to the position of the target in the image in response to detecting that an orientation of the target is toward a sky. 
Applicant’s arguments filed 8/10/2021 with respect to the rejections of claims 6 and 12 under 103 have been fully considered but are moot because they are directed towards the newly added limitations regarding controlling the flight of the UAV according to the position of the target in the image in response to detecting that an orientation of the target is toward a sky.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-13 are rejected under 35 U.S.C. 102[(a)(2) as being clearly anticipated by US Pub. 2017/0259912 (Michini et al., hence Michini).
As for claim 1, Michini teaches a method for controlling an unmanned aerial vehicle (UAV), (abstract, Fig. 1. "A user of the system can utilize one or more user interfaces to assign GCPs to geographic locations, and the system can generate a flight plan for the UAV to implement."[0018]) comprising:
receiving a position of a target in an image ("...the system can receive an identification of a geographic area, such as a city block, a house address, geographic coordinates, and so on, and present imagery ( e.g., satellite imagery) of the identified geographic area. Within the presented user interface, the user can select points within the imagery to be assigned as GCPs (e.g., the user can press on a particular portion of a touch-sensitive screen, mouseclick, and so on)."[0018]); and
in response to detecting that an orientation of the target is toward a sky, (Ground control points need to be oriented towards the sky to be oriented correctly for use. See [0040] for determining that the target is not grossly tilted) controlling the UAV to fly according to the position of the target in the image. (the picked targets are used to generate a flight plan of the UAV to fly to each point: "...the UAV 4 travels according to a generated flight plan...that identifies waypoints…for the UAV 4 to travel to, with each waypoint associated with a GCP."[0021])
As for claim 2, Michini also teaches in response to detecting that the target is on the ground: (ground control points need to be on the ground and oriented towards the sky to be oriented correctly for use)
obtaining a preset reference height and a flight height of the UAV relative to a ground (the "safe altitude" shown in Fig. 1A; the flight height of the UAV relative to the ground is necessary to be known when the UAV is descending) and
controlling the flight of the UAV according to the preset reference height, the flight height, and the position of the target in the image. ("As will be described in FIG. 1B, upon reaching vertically above a GCP location (e.g., GCP location l0A) at the safe altitude 12, the UAV 4 descends towards the surface (e.g., ground) on which the GCP was assigned, and performs an action to designate the surface as a GCP, along with obtaining location information of the designated surface."[0021] ) 
As for claim 3, Michini teaches wherein controlling the flight of the UAV according to the preset reference height, the flight height, and the position of the target in the image comprises: 
calculating a corresponding position of the target on the ground according to the position of the target in the image; ("Optionally, a nearby operator (e.g., a human operator in wireless communication with the UAV 4 utilizing a user device) can modify one or more geographic locations assigned as GCPs. For instance, the operator can visually determine that, for example, GCP location l0D is within a threshold distance of a tree 12, and can modify the GCP location l0D to be further from the tree 12. As an example, the operator's user device can present imagery (e.g., satellite imagery) of the inspection area 12, and the operator can interact with the imagery to assign a different geographic location as an updated GCP location l0D."[0024]) 
comparing the flight height with the preset reference height; (preset reference height is the "safe altitude" shown in Fig. 1A) and in response to the flight height being greater than the preset reference height: controlling the UAV to fly to the preset reference height; and controlling the UAV to fly at the preset reference height. 
As for claim 4, Michini also teaches wherein controlling the flight of the UAV according to the preset reference height, the flight height, and the position of the target in the image comprises: 
calculating a corresponding position of the target on the ground according to the position of the target in the image; ("the system can receive an identification of a geographic area, such as a city block, a house address, geographic coordinates, and so on, and present imagery ( e.g., satellite imagery) of the identified geographic area. Within the presented user interface, the user can select points within the imagery to be assigned as GCPs ( e.g., the user can press on a particular portion of a touch-sensitive screen, mouseclick, and so on)."[0018], "A user of the system can utilize one or more user interfaces to assign GCPs to geographic locations, and the system can generate a flight plan for the UAV to implement."[0018]. If the flight path can be created, this involves "calculating a corresponding position of the target on the ground.")
comparing the flight height with the preset reference height; (preset reference height is the "safe altitude" in Fig. 1A, flight height has to be analyzed in order to see if the "safe height" is being flown at) and
in response to the flight height being less than the preset reference height, controlling the UAV to fly at the flight height toward the corresponding position of the target on the ground and to hover over the corresponding position. (UAV flies at "safe height" until it reaches a spot over the target and then hovers: flying at safe height, [0025].  "Optionally, the UAV 4 can travel to a location vertically above the GCP location l0A, and hover until receiving confirmation from a nearby operator (e.g., a human operator utilizing a user device in wireless communication with the UAV 4) to descend."[0026].)
As for claim 5, Michini also teaches wherein obtaining the flight height comprises obtaining the flight height through a sensor.
As for claim 6, Michini also teaches wherein the sensor comprises at least one of an ultrasonic sensor, a time-of-flight (TOF) sensor, an infrared sensor, a microwave sensor, or a proximity sensor. ("...the UAV 4 can utilize a field of view of the camera along with a distance of the UAV 4 to the surface (e.g., using a Lidar, Leddar, sensor, barometric reading, and so on) to extrapolate location information at the centroid." [0031] (LIDAR, Leddar uses TOF of light)) 
As for claim 7, Michini teaches an unmanned aerial vehicle (UAV), (Fig. 1a) comprising:  a processor configured to: receive a position of a target in an image (processor: Fig. 6, [0093], receiving position of target in image, see [0018]);
in response to detecting that an orientation of the target is toward a sky, ( "Optionally, the physical marker 22 can include sensors, such as gyros, magnetic sensors (e.g., compasses), and so on, to actively determine whether the physical maker 22 is level. As will be described, the physical marker 22 can communicate with the UAV 4 (e.g., using Bluetooth), and can provide information to the UAV 4 indicating whether the physical maker 4 22 is level. The UAV 4 can retrieve the physical maker 22 upon receiving information indicating that the physical marker 22 is angled at greater than a threshold..."[0040]) 
control the UAV to fly according to the position of the target in the image. ("Optionally, after the UAV 4 places the physical marker 22, the UAV 4 can hover…." [0040] (hovering over target).)
As for claim 8, Michini also teaches a sensor configured to obtain a flight height of the UAV relative to a ground; and a storage device storing a preset reference height. 
As for claim 9, Michini also teaches wherein the processor (see Fig. 6) is further configured to, in response to detecting that the target is on the ground: (Ground control points need to be on the ground and oriented towards the sky to be oriented correctly for use. See [0040] for determining that the target is not grossly tilted and [0042] for geospatial position)
obtain the preset reference height; ("Therefore, the user can designate the ground sampling distance and altitude at which the UAV 4 is to travel at (e.g., the safe altitude 12)…"[0041] (processor receives and saves the safe altitude)) and 
control the flight of the UAV according to the preset reference height, the flight height, and the position of the target in the image. (In order to maintain flight at the "safe altitude", the flight height needs to be known and used; while the UAV is flying to above the target location, which has been determined by the position of the target in the image [0024])
As for claim 10, Michini teaches wherein the processor (see Fig. 6) is further configured to: 
calculate a corresponding position of the target on the ground according to the position of the target in the image; (GCP target is picked out in image to generate coordinates to fly to, [0018],[0024]) compare the flight height with the preset reference height; (preset reference height is the "safe altitude" shown in Fig. 1A) and
 in response to the flight height being greater than the preset reference height: controlling the UAV to fly to the preset reference height; and controlling the UAV to fly at the preset reference height. (This is implicit in the statement “the user can designate the ground sampling distance and altitude at which the UAV 4 is to travel at (e.g., the safe altitude 12)…” [0041]. Altitude maintenance of UAVs during flight is known in the art.)
As for claim 11, Michini also teaches wherein the processor (see Fig. 6) is further configured to: 
calculate a corresponding position of the target on the ground according to the position of the target in the image; ("…the system can receive an identification of a geographic area, such as a city 
compare the flight height with the preset reference height; (preset reference height is the "safe altitude" in Fig. 1A, flight height has to be analyzed in order to see if the "safe height" is being flown at) and 
in response to the flight height being less than the preset reference height, control the UAV to fly at the flight height toward the corresponding position of the target on the ground and to hover over the corresponding position. (UAV flies at "safe height" until it reaches a spot over the target and then hovers: flying at safe height, [0025].  "Optionally, the UAV 4 can travel to a location vertically above the GCP location l0A, and hover until receiving confirmation from a nearby operator (e.g., a human operator utilizing a user device in wireless communication with the UAV 4) to descend."[0026] If the UAV is less than at the “safe height” it is possibly in danger, so it moves up to the “safe height”.) 
As for claim 12, Michini also teaches wherein the sensor comprises at least one of an ultrasonic sensor, a time-of-flight (TOF) sensor, an infrared sensor, a microwave sensor, or a proximity sensor. ("...the UAV 4 can utilize a field of view of the camera along with a distance of the UAV 4 to the surface (e.g., using a Lidar, Leddar, sensor, barometric reading, and so on) to extrapolate location information at the centroid." [0031] (LIDAR, Leddar uses TOF of light).)
As for claim 13, Michini teaches a method for controlling an unmanned aerial vehicle (UAV),(Fig. 1A)  comprising: 
receiving a position of each of at least two targets in an image; ("Within the presented user interface, the user can select points within the imagery to be assigned as GCPs (e.g., the user can press on a particular portion of a touch-sensitive screen, mouseclick, and so on)." (underlining added)[0018] (includes multiple points))
and in response to determining that a flight path calculated according at least to the position of each of the at least two targets in the image is feasible, controlling the UAV to follow the flight path. (determining a possible flight path for a UAV through two or more waypoints is known in the art. Also: "...the UAV 4 travels according to a generated flight plan (e.g., described in FIG. 2) that identifies waypoints (e.g., coordinates of each waypoint, such as longitude and latitude) for the UAV 4 to travel to, with each waypoint associated with a GCP." [0021].)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661